Order affirmed, with ten dollars costs and disbursements. The situation disclosed by the record was brought about by the appellant’s own acts, and it is not entirely clear that the application is made in good faith, and not for the purpose of delay or to avoid responsibility for the claim. It is not a question of inconvenience, where no injustice would result, and where costs would compensate, but one where a substantial right would be impaired, and where justice requires, in the exercise of a proper discretion, a denial of the motion. Kelly, P. J., Jayeox, Manning, Young and Kapper, JJ., concur.